As filed with the Securities and Exchange Commission on July 23, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.:001-32620 QSGI INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 13-2599131 (I.R.S. Employer Identification No.) 400 Royal Palm Way, Palm Beach, FL33480 (Address of Principal Executive Offices) (Zip Code) (561) 629-5713 (Registrant's Telephone Number) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-X ( §229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Small Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox As filed with the Securities and Exchange Commission on July 23, 2010 The aggregate market value of the common stock held by non-affiliates of the Registrant as of June30, 2008 (the business day of the Registrant’s most recently completed second fiscal quarter), was $9,617,520 (45,797,716 shares x $0.21 per share). Number of shares outstanding of the Registrant’s Common stock, as of March1, 2009, is 48,547,716. A description of “Documents Incorporated by Reference” is contained in Item 15 Exhibits and Financial Statements. As filed with the Securities and Exchange Commission on July 23, 2010 Amendment This Amendment No. 1 on Form 10K/Ato the Company’s Annual Report on Form 10K for the year ended December 31, 2010, initially filed with the Securities and Exchange Commission ( “SEC”) on March 31, 2009 reflects an audit of the company’s annual form 10K by the SEC and recommended changes as a result of the audit.The audit recommended wording changes and changes to disclosure items to bring them into compliance with the Securities and Exchange Act. This form 10K/A amends Item 9A (T) Controls and Procedures that were re-written to include discussions of all the required sections, amends Exhibits 31.1that were re-written to include all the required certifications and modification of the signatures to include Mr. Sherman the current CFO and ChiefAccounting Officer and updating the dates to the time of filing this amendment. Except as specifically indicated above, the Report has not been updated to reflect events occurring subsequent to the original filing date.Other events occurring after the filing of the Report or other disclosures necessary to reflect subsequent events will be addressed in reports filed with the Securities and Exchange Commission. Table Of Contents Item Description Page Part I 1. Business 1 1A. Risk Factors 9 1B. Unresolved Staff Comments 14 2. Property 14 3. Legal Proceedings 15 4. Submissions of Matters to a Vote of Security Holders 15 Part II 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 6. Selected Financial Data 19 7. Management’s Discussion And Analysis of Financial Condition and Results of Operations 19 7A. Quantitative and Qualitative Disclosures About Market Risk 28 8. Financial Statements and Supplementary Data 28 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 32 9A(T) Controls and Procedures 32 9B. Other Information 33 Part III Directors, Executive Officers and Corporate Governance 33 Executive Compensation 36 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 43 Certain Relationships and Related Transactions, and Director Independence 44 Principal Accountant Fees and Services 45 Part IV Exhibits, Financial Statement Schedules 46 Signatures 47 Financial Statements and Exhibits 48 PART I Item 1. Business Forward-Looking Statements And Associated Risk The following discussion should be read in conjunction with our audited Financial Statements and Notes thereto included herein. Certain statements in this Report constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995.We intend that such forward-looking statements be subject to the safe harbors created thereby. All such forward-looking information involves risks and uncertainties and may be affected by many factors, some of which are beyond our control.These factors include: · Our growth strategies. · Anticipated trends in our business and demographics. · Our ability to successfully integrate the business operations of recently acquired companies; and ·Regulatory, competitive or other economic influences. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:our continued ability to sustain our growth through continuing vendor relationships; the successful consummation and integration of future acquisitions; the ability to hire and retain key personnel; the continued development of our technical, manufacturing, sales, marketing and management capabilities; relationships with and dependence on third-party suppliers; anticipated competition; uncertainties relating to economic conditions where we operate; uncertainties relating to government and regulatory policies; uncertainties relating to customer plans and commitments; rapid technological developments and obsolescence in the products we sell and the industries in which we operate and compete; existing and potential performance issues with suppliers and customers; governmental export and import policies; global trade policies; worldwide political stability and economic growth; the highly competitive environment in which we operate; potential entry of new, well-capitalized competitors into our markets; and changes in our capital structure and cost of capital.The words “believe”, “expect”, “anticipate”, “intend” and “plan” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. References References in this form 10-K to “we”, “us,” “our,” “the Company,” “WindsorTech,” and “QSGI” mean QSGI INC. and our subsidiaries, unless the context otherwise requires. 1 What We Do We are a technology services and maintenance company.Our Data Center Maintenance and Hardware services as well as our Data Security and Compliance services are geared towards both the users of enterprise-class hardware (mainframes, midrange processors, large storage, controllers, etc.) as well as the users of business-computing hardware (desktops, laptops, related peripherals and servers).We use the trade name “QSGI” in order to build cohesion among the various technology services that we offer and build brand recognition and preference through strong cross-marketing opportunities. Segments Our company operates in four segments that clearly focus our services into easy-to-understand categories for our target customers: A. Data Center Maintenance We provide hardware maintenance services for enterprise-class hardware and associated peripheral products and Data Center consulting to companies throughout the United States. B. Data Center Hardware We support our Data Center Maintenance clients' IT hardware needs as well as the IT needs of companies nationwide through our selling of refurbished enterprise-class hardware including mainframe processors, midrange processors and associated peripheral products and replacement parts to companies. C. Data Security and Compliance We provide data security and regulatory compliance services for end-of-life business-computing Information Technology (IT) assets.We offer a variety of solutions to companies whose business computing technologies (desktops, laptops, printers, servers and enterprise storage systems) have come to the end of their life cycle.These services include: - Data erasure to Department of Defense standards for hard drives - Asset Auditing/Life Cycle Management, which allows customers to minimize their overall IT expenditure and maximize their return on investment. - IT asset remarketing for IT assets with market value - Environmental compliance (proper recycling or safe disposal) for IT assets These services can be custom tailored to meet our customers' needs and implemented at QSGI facilities or at one client location or at multiple client-site locations, through the use of one of our client-site solutions including our mobile audit and erasure truck and our client suitcase server. D. Network Infrastructure Design and Support We provide service for a full spectrum of technologies from mainframes to PCs, including network infrastructure, managed services, IP security, IP telephony and storage solutions.We provide our corporate, government and educational clients with these services which include design, implementation and monthly maintenance services on corporations' net work hardware and related infrastructure as well as 24/7 monitoring and diagnostics through its North American Network Operating Center (NOC).We also as part of our hardware maintenance offerings include 24/7 repair/replacement of desktops, printers and LAN components and provide full-service LAN/WAN design and support services. 2 Across all four segments, we purchase excess, used, off-lease and refurbished hardware from a variety of sources including Fortune 1000 companies, as well as leasing and finance companies. Data Center Maintenance Segment: We provide hardware maintenance services on enterprise-class hardware and associated peripheral products to companies around the United States. Either as a separate service from the hardware sale or sold as a service along with a sale of hardware, our maintenance programs are a source of significant savings and reliability for clients.We offer: 24/7/365 Call Center capabilities "Call Home" feature on hardware Escalation planning (customizable) Industry-leading field engineers backed by supervisory-level technical support Comprehensive inventory of whole systems and critical back-up parts Upgrades, features, add-ons in inventory Preventive maintenance Current patch and EC-level upgrades Products we maintain include: - IBM mainframe products including z9 BC, z9 EC, z990, z890, z800, z900, 9672(G5 & G6) - IBM midrange products including pSeries, Sun and Hewlett Packard - IBM/OEM tape storage - IBM/OEM disk storage - Hitachi Data Systems (HDS) products - SAN and Storage maintenance including IBM, EMC and Hitachi Data System (HDS) - Tape: IBM, Sun/STK products - Connectivity products and controllers Our competitive advantages that make our services valuable for our corporate end-users as well as leasing companies needing to manage “off-lease” enterprise-class hardware include: - our technical expertise. - our ready access to a strategic inventory of critical back-up parts. - our reduced pricing as compared to our competitors. - our greater expertise on multiple platforms including the heart of the data center, “the Mainframe.” All training and back-up parts management for Data Center Maintenance is located in Minnesota.In addition, we have technical coverage and sales offices in 15 other states including Colorado, Connecticut, Georgia, Illinois, Indiana, Kansas, Michigan, Missouri, Nebraska, New Jersey, New York, Ohio, Pennsylvania, South Carolina, Texas and Wyoming. Data Center Hardware Segment: We support our Data Center Maintenance clients' IT hardware needs as well as the IT needs of companies nationwide through our selling of refurbished enterprise-class hardware including mainframe processors, midrange processors and associated peripheral products and replacement parts to companies. 3 Our Data Center Hardware group has its technical facilities in Minnesota. Data Security & Compliance Segment: We are a “best practice” provider of data security and regulatory compliance services for end-of-life business-computing IT assets. We offer a variety of services on a global basis to help companies with these assets to ensure compliance with federal and state mandates regulating the donation or disposal of such assets. The primary services that we offer are: Data security and regulatory compliance services: § Auditing and Detagging § Erasing of Hard Drive -Department of Defense standard 3x up to 99X hard drive data erasure with nohuman intervention -Automated process that generates a self validated digital certificate of erasure § Tape and Hard Drive Degaussing -For failed or older storage media, QSGI uses (on-site at a client location or in our QSGI facility) a DoD grade degaussing machine to permanently destroy the storage media. § Regulatory Compliance Certification and Indemnification -QSGI, through its data security processes, indemnifies our clients for all assets we process. This is to ensure our clients exceed all federal, state and local regulatory compliance statutes. § Real Time Extranet Reporting -All reporting of assets (processed on-site at a client’s location or in our QSGI facility) is performed online. Clients have access to each asset processed and can track the progress from pick up to final audit and erasure. § Remarketing and Revenue Sharing Program -Remarketing services to reduce or eliminate fees associated with hard drive data erasure and auditing § EPA Compliant Recycling -All assets that need to be recycled are done via EPA approved partners. Reverse Logistics: § Pack and ship service § Full logistics management Client-Site Audit & Erasure Solutions: § Eliminating any risk even a single data breach that arises during transport from a client’s company’s facilities is why QSGI’s full suite of services described above, can be provided directly at the client’s facilities. QSGI provides all on-site services tailored to the client’s specific needs anywhere in the world regardless of the amount of equipment to be processed.QSGI’s current client-site Data Security & Compliance offerings include: 4 § High Volume Solution— Mobile Audit & Erasure Vehicle Solution-All assets that need to be recycled are done via EPA approved partners. § Mid Volume Solution— Transportable On-Site Server Solution (OSS) § Low Volume & Multiple/Remote Site Solution— Web-Based Or Wan-Deployed Disk Drive Erasure Solution as well as QSGI’s eraseyourharddrive.com Our data security and destruction services help companies achieve regulatory compliance with federal legislation including: - Gramm-Leach-Bliley Act - Requires companies which engage in financial activities such as insurance companies, banks, brokerage firms, etc. to ensure the security and confidentiality of customer information and protect against anticipated threats or hazards to information. - Health Insurers Portability & Accounting Act of 1996 (HIPAA) – Requires healthcare companies to ensure the confidentially of all protected health information and protect against anticipated threats or hazards to information. - Sarbanes-Oxley Act - Requires all publicly traded companies to protect investors by improving the accuracy and reliability of corporate disclosures.Requires companies to track the complete life cycle of all IT assets for seven years. - FTC FACT Act – Requires companies to protect consumers against unauthorized access to credit report information “in connection with the disposal” of computer and other records by erasure of hard drives. - Environmental Compliance – requires that the recycling of computers and related products be managed in a manner that is protective of human health and the environment. In summary, our services are designed to help our clients to: - reduce the burdens of liability associated with regulatory compliance of IT assets. - reduce the overall expense of achieving regulatory compliance. - reduce the total cost of ownership for IT hardware. - permit IT professionals to focus on rapid changes in technology, service their internal clients and make sure their IT infrastructure is proactively helping their company maintain a competitive edge in the marketplace. The market is highly fragmented with critical legislation driving the demand.There is no other technology services company offering similar IT “life cycle” services ranging from PCs to Mainframes. In addition, the Data Security and Compliance segment re-sells a wide range of used and refurbished computer products, including servers, laptop and desktop computers, monitors, PC processors, CD/DVD disk drives, modems, printers and memory. 5 Our Data Security & Compliance group has technical facilities in New Jersey and New York, and a sales, marketing and business development office in Florida. Network Infrastructure Design and Support CCSI provides service for a full spectrum of technologies from mainframes to PCs, including network infrastructure, managed services, IP security, IP telephony and storage solutions.CCSI maintains Cisco equipment under the OEM's SmartNet banner as well as it provides its own third party maintenance of Cisco and other networking hardware under the CCSINet banner. It has expanded its hardware maintenance offerings to include 24/7 repair/replacement of desktops, printers and LAN components. The company later formed a networking division to provide full-service LAN/WAN design and support services. Tied into its networking and maintenance division, CCSI also maintains one of the most comprehensive Network Operation Centers (NOC) in the US. Thisstate-of-the art facility resides within its 30,000 square foot corporate offices in Bohemia, New York.The NOC is complemented by a sister site in the United Kingdom, which belongs to its business alliance partner Affiniti, formerly known as Kingston Communications (www.kcom.com). For more than 30 years it has been providing IT services to a client base of corporations in the finance, and healthcare industries as well as the public sector, and education, predominantly focused on East Coast in the Mid-Atlantic Region. NETWORK OPERATING CENTER (NOC) SERVICES o Fault Identification and Performance Analysis on the core infrastructure and communication lines as well as analysis on specific network devices and/or appliances. o Intrusion detection and prevention o Detect unusual network behavior o Proactive response o Audit trails MAINTENANCE SERVICES o Hardware Field Service: on-site repair o Network Equipment o Mainframe o Server & PC /Desktop o Preventative Maintenance o Warranty Support& 24 X 7 On-site Support NETWORK SERVICES o Continuous Network Monitoring & Dispatch 24/7 o Wireless voice/data/video o Storage o VPN Infrastructure o Network design o Project Management & Systems Engineering o Wireless Networking o Mainframe Services/support o LAN / WAN Infrastructure Design and Support o Voice & Unified Network Communications Security Services 6 This segment provides our corporate, government and educational clients with network infrastructure services including network design, implementation and monthly maintenance services on corporations' network hardware and related infrastructure as well as 24/7 IT monitoring and diagnostics through its North American Network Operating Center (NOC). Our Network Infrastructure Design and Support group has technical facilities in New York and New Jersey. Dependence on Major Customers With the exception of some of our hardware maintenance contracts and some of our data security contracts, which can be up to three years in length, we do not have any exclusive long-term arrangements with our customers for the continued sales of our products or services. At present, we operate primarily in the United States and have no assets in foreign countries. We sell and deliver our technology services to customers throughout the United States and on 6 continents worldwide.For the years ended December 31, 2008 and 2007, sales to our top ten customers comprised 27% and 31% of our revenue, respectively. A portion of our revenues is also derived from export sales.For the years ended December 31, 2008 and 2007, export sales comprised 11% and 17% of revenue, respectively. Backlog Customers typically do not place recurring "long-term" orders with us, resulting in a limited order backlog at any point in time. Our failure to receive orders from customers on a continuous basis could have a material adverse effect on our financial condition, results of operations and cash flows given our lack of recurring orders. Employees As of March 1, 2009, we employed 164 full-time and 7 part-time employees. None of our employees are represented by a collective bargaining agreement, nor have we experienced any work stoppages.We consider our relations with our employees to be good.We depend on the continued service of our key technical, sales and senior management personnel, and our ability to attract and retain additional qualified personnel.If we are unable to hire and retain qualified personnel, our business will be seriously harmed. Available Information Our Internet website address is http://www.qsgi.com.We make available free of charge through our Internet website our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission. Compliance With Environmental Regulations 7 Federal, state, and local laws or regulations which have been enacted or adopted regulating the discharge of materials into the environment have not had, and under present conditions we do not foresee that they will have, a material adverse effect on our capital expenditures, earnings, cash flows or our competitive position. We will continue to monitor our operations with respect to potential environmental issues and costs, including changes in legally mandated standards. We recycle used equipment that may contain hazardous materials through one of several EPA certified recyclers.For a fee, these recyclers manage commodities and materials for recycling in accordance with applicable local, state and federal laws, rules and regulations. Upon receipt of materials for recycling, they provides us with a Certification of Destruction that, in part, certifies that the materials were accepted for the purpose of recycling and/or destruction in accordance with all applicable standards including federal, state and local requirements. Recent Developments Other Information On February 6, 2008, Wells Fargo Bank notified the Company that although the Company has performed its monetary obligations pursuant to its credit facility, the Company did not meet certain operating metrics in its credit facility for the fiscal year ended December 31, 2007.While Wells Fargo Bank has indicated to the Company that such an event constitutes a default under the credit facility, it continues to work with the Company in a cooperative and constructive manner in order to allow the Company to continue toward meeting the operating metrics.As a consequence, Wells Fargo Bank has charged the Company a fee of $20,000 for maintaining the existing credit facility and notified the Company that it will amend its borrowing rate to that of the prime rate plus 2.5%.Should the Company come back into compliance, interest will be reduced to the prime rate. On June 5, 2008, the Company entered into a Senior Security Purchase Agreement with Victory Park Capital.This agreement allows the Company to borrow up to $10 million to finance both working capital needs and future acquisitions.The new facility replaced the Company's $7.5 million asset based working capital facility with Wells Fargo Bank.The new revolving line of credit agreement provides for borrowings limited to the lesser of $10,000,000 or the borrowing base of 80% of eligible accounts receivable plus 50% of eligible inventory plus 60% of eligible pre-billed service receivables.The interest rate per annum charged is the greater of prime plus seven percent (7.00%) and twelve percent (12.00%).As of December 31, 2008, the Company had requested an over advance and as a result was paying interest at fifteen percent (15%) per annum, with all principal and interest due December 1, 2010.We had no availability on the borrowing base at December 31, 2008. In accordance with Emerging Issues task Force (EITF) Issue No. 95-22, the line of credit is classified as a current liability due to the agreement containing a subjective acceleration clause and a lock-box arrangement. The Company incurred $486,250 in origination fees paid to Victory Park Capital, including the issuance of 1,125,000 shares of the Company’s common stock.These fees were recorded as a reduction of the loan proceeds.The original issue discount will be recognized as interest expense on a straight-line basis over the thirty month term of the financing agreement.During the year December 31, 2008, the Company recognized $130,010 of interest expense related to the original issue discount, and has $476,240 remaining to be recognized.These costs have the effect of making the interest rate approximately 4% higher than the stated rate for thirty months based on anticipated future borrowings. The Company also signed a Registration Rights Agreement with Victory Park Capital where upon written request by Victory Park Capital to the Company, the Company within 45 days shall file a registration statement.This registration statement must be declared effective 90 days from the filing deadline.The registration statement must remain effective until the underlying securities are sold.If the filing deadline, the effectiveness deadline, or the continued effectiveness requirement is not met, the Company shall pay Victory Park Capital, in cash, one and one half percent (1.5%) of the aggregate outstanding principal amount of investor notes until such filing failures are cured.The Registration Rights Agreement does not provide for any limitation as to the maximum potential consideration to be paid.At December 31, 2008, the Company has not recorded any liability for the registration rights payment arrangement as this amount cannot be determined and no demand by Victory Park Capital has been made. 8 As part of the Amended and Restated Securities Purchase Agreement dated July 10, 2008, 750,000 additional shares were due to Victory Park Capital.The value of the shares issued was $120,000.This amount was recorded as additional debt issuance costs in July 2008 and will be recognized as interest expense on a straight-line basis over the thirty month term of the financing agreement.During the year ended December 31, 2008, the Company recognized $96,000 of interest expense related to the original issue discount.Additionally upon the earlier of December 1, 2010 or the date of the voluntary prepayment of all Notes due to Victory Park Capital, if the Company has not issued a total of 2,600,000 shares of common stock to Victory Park Capital, then the Company shall owe Victory Park Capital the result of 2,600,000 shares of common stock minus the number of shares of common stock issued to date multiplied by fifty percent (50%). Commencing June 30, 2009, there are certain monthly financial covenants that need to be met. Maximum Senior Leverage 4.0 to 1.0 Maximum Senior Leverage 10.0 to 1.0 Interest Coverage 1.5 to 1.0 Fixed Charge Coverage 1.25 to 1.0 Capital Expenditures not in excess of $200,000 for any calendar year On November 17, 2008, the Registrant signed a $750,000 Senior Secured Term Note (the “Loan”) with Victory Park Credit Opportunities Master Fund, Ltd. (the “Holder”).The interest rate on the Note is 20.0% and has a maturity date of April 16, 2009.The Loan is secured in accordance with that certain Pledge and Security Agreement by and between the Company and the Agent, dated June 5, 2008.Closing fees and costs were $50,000 plus 2,000,000 shares of Common Stock of the Company that were issued, in accordance with the Security Purchase Agreement between the Company and Agent dated June 5, 2008, as amended and re-stated. On September 24, 2008, the Company's Audit Committee engaged Morison Cogen LLP as the Company's independent auditors to audit the Company's financial statements. Item 1A. Risk Factors Factors Affecting Future Operating Results You should carefully consider the following risk factors, together with all other information contained or incorporated by reference in this filing, before you decide to purchase shares of our stock.These factors could cause our future results to differ materially from those expressed in or implied by forward-looking statements made by us.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also harm our business.The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. Uncertainty Of Future Financial Results Our future financial results are uncertain.There can be no assurance that we will be profitable, and we may incur losses in the foreseeable future.Achieving and sustaining profitability depends upon many factors, including our ability to raise capital when needed, the success of our various marketing programs, and the maintenance or reduction of expense levels. 9 Fluctuations In Future Quarterly Results We have been in business since October 2001 and have only twenty nine quarters of historic quarterly operating results, only five of which have been profitable.Our quarterly operating results may fluctuate based on how well we manage our business.Some of the factors that may affect how well we manage our business include the timing of our delivery of significant orders; our ability to engineer customer solutions in a timely, cost effective manner; our ability to structure our organization to enable achievement of our operating objectives; our ability to meet the needs of our customers and markets; the ability to deliver, in a timely fashion, products for which we have received orders; the length of the sales cycle; the demand for products and services we offer; the introduction or announcements by computer manufacturers relating to the remarketing of new and used equipment; the hiring and training of additional personnel; as well as general business conditions.If we fail to effectively manage our business, this could adversely affect our results of operations. We expect that the size and timing of our sales transactions may vary substantially from quarter to quarter, and we expect such variations to continue in future periods, including the possibility of losses in one or more fiscal quarters.These fluctuations may be caused by delays in shipping certain computer systems for which we receive orders that we expect to deliver during that quarter.In addition, our collection periods may fluctuate due to periodic shortages of goods available for shipment, which may result in the delay of payment from customers who will not pay until their entire order is shipped.Accordingly, it is likely that in one or more future fiscal quarters, our operating results could be below investors’ expectations and, as a result, any future public offering of shares of our Common Stock could be materially adversely affected. Industry cycles may strain our management and resources Cycles of growth and contraction in our industry may strain our management and resources.To manage these industry cycles effectively, we must: improve operational and financial systems; train and manage our employee base; successfully integrate operations and employees of businesses we acquire or have acquired; attract, develop, motivate and retain qualified personnel with relevant experience; and adjust spending levels according to prevailing market conditions.If we cannot manage industry cycles effectively, our business could be seriously harmed. We Have Limited Principal Markets And Customers; We Have Significant Dependence On Major Customers; There Is A Risk Of Industry Concentration We operate solely in the United States.We sell and deliver computer systems, peripheral devices and parts to more than 300 customers throughout the United States and on 6 continents worldwide.For the years ended December 31, 2008 and 2007, our top ten customers accounted for approximately 27% and 31% of our total revenues, respectively. We cannot be certain that customers that have accounted for significant revenue in past periods will continue to generate revenue.As a result of this concentration of our customers, our results of operations could be negatively affected if any of the following occurs: one or more of our customers becomes insolvent or goes out of business; one or more of our key customers significantly reduces, delays or cancels orders; or one or more of our significant customers selects products or services from one of our competitors. With the exception of several of our maintenance contracts and data security contracts, we do not have any exclusive long-term arrangements with our customers for the continued sales of our products or services.Our failure to acquire additional significant or principal customers or to maintain our relationships with our existing principal customers could have a material adverse effect on our results of operations and cash flows. 10 For the years ended December 31, 2008 and 2007, primarily all of our sales of computer systems, peripherals and parts were to remarketers based in the United States or brokers based both in and out of the United States for whom we directly exported product.For the years ended December 31, 2008 and 2007, export sales comprised 11% and 17% of revenue, respectively.All of our purchases and sales are denominated in US dollars.We had a small call center in India, which we closed in 2007, where we recorded a small currency loss in our selling, general and administrative expenses. Although we are striving to broaden our market focus to include sales to other markets, both nationally and internationally, in the immediate future we expect that we will continue to derive a substantial percentage of our sales of product to such brokers and remarketers.Accordingly, unfavorable economic conditions or factors that relate to these industries, particularly any such conditions that might result in reductions in capital expenditures or changes in such companies' information processing system requirements, could have a material adverse effect on our results of operations. We Rely On Merchandise Vendors As Sources For Our Products The availability of off-lease and excess inventory computer equipment is unpredictable.We have no long-term arrangements with our vendors that assure the availability of equipment.We purchase equipment from many different vendors, and we have no formal commitments with or from any of them.We cannot assure you that our current vendors will continue to sell equipment to us as they have in the past, or that we will be able to establish new vendor relationships that ensure equipment will be available to us in sufficient quantities and at favorable prices.If we are unable to obtain sufficient quantities of equipment at favorable prices, our business will be adversely affected.In addition, we may become obligated to deliver specified types of computer equipment in a short time period and, in some cases, at specified prices.Because we have no formal relationships with vendors, we may not be able to obtain the required equipment in sufficient quantities in a timely manner, which could adversely affect our ability to fulfill these obligations. We Are Subject To Risks That Our Inventory May Decline In Value Before We Sell It Or That We May Not Be Able To Sell The Inventory At The Prices We Anticipate We purchase and warehouse inventory, most of which is “as-is” or excess inventory of computer equipment.As a result, we assume inventory risks and price erosion risks for these products. These risks are especially significant because computer equipment generally is characterized by rapid technological change and obsolescence.These changes affect the market for refurbished or excess inventory equipment.Our success will depend on our ability to purchase inventory at attractive prices relative to its resale value and our ability to turn our inventory rapidly through sales.If we pay too much or hold inventory too long, we may be forced to sell our inventory at a discount or at a loss or write down its value, and our business could be materially adversely affected. Declining Prices For New Computer Equipment Could Reduce Demand For Our Products The cost of new computer equipment has declined dramatically in recent years.As the price of new computer products declines, consumers may be less likely to purchase refurbished computer equipment unless there is a substantial discount to the price of the new equipment. Accordingly, if we were to sell “as-is” or refurbished equipment directly to end users, we would have to offer the products at a substantial discount to the price of new products.As prices of new products continue to decrease, our revenue, profit margins and earnings could be adversely affected.There can be no assurance that we will be able to maintain a sufficient pricing differential between new products and our “as-is” or refurbished products to avoid adversely affecting our revenues, profit margins and earnings. 11 If We Need Additional Financing For Unanticipated Working Capital Needs Or To Finance Acquisitions, We May Not Be Able To Obtain Such Capital, Which Could Adversely Affect Our Ability To Achieve Our Business Objectives We believe that cash that may be generated from operations, together with other available cash resources, may not be sufficient to meet our current cash requirements for at least the next 12 months and may need to raise additional funds to finance unanticipated working capital requirements or acquire complementary businesses.If funds are not available when required for our unanticipated working capital needs or other transactions, our ability to carry out our business plan could be adversely affected, and we may be required to scale back or discontinue our operations to reflect the extent of available funding. The Company was unable to meet covenants with its lender in the fourth quarter of 2008, and is considered to be in default of the line-of-credit.As the Company is in default, the lender has the right to terminate the agreement, causing all amounts to become immediately due and payable. The Company is pursuing certain options, such as negotiating new terms with its current lenders or other financial institutions.However, there can be no guarantee that the Company would be able to negotiate new agreements.Additionally, if the Company is to be successful in negotiating new or modified agreements, the new or modified agreements may be on terms that are less favorable to the Company than the current agreements. We have made acquisitions in the past and may make acquisitions in the future, if advisable, and these acquisitions involve numerous risks. Our growth depends upon market growth and our ability to enhance our existing products and services, and to introduce new products and services on a timely basis.One of the ways to accomplish this is through acquisitions.Acquisitions involve numerous risks, including, but not limited to, the following: · difficulty and increased costs in assimilating employees, including our possible inability to keep and retain key employees of the acquired business; · disruption of our ongoing business; · discovery of undisclosed liabilities of the acquired companies and legal disputes with founders or shareholders of acquired companies; · inability to successfully incorporate acquired technology and operations into our business and maintain uniform standards, controls, policies, and procedures; · inability to commercialize acquired technology; · the need to take impairment charges or write-downs with respect to acquired assets and · the failure of the acquired entity to perform as anticipated. No assurance can be given that our prior acquisitions or our future acquisitions, if any, will be successful or provide the anticipated benefits, or that they will not adversely affect our business, operating results or financial condition. If We Experience Problems In Our Distribution Operations, We Could Lose Customers In addition to product vendors, we depend on several other third parties over whom we have limited control, including, in particular, Federal Express, United Parcel Service and common carriers for delivery of products to and from our distribution facility and to our customers.We have no long-term relationships with any of those parties.We are therefore subject to risks, including risks of employee strikes and inclement weather, which could result in failures by such carriers to deliver products to our customers in a timely manner, which could damage our reputation and name. 12 The Industry In Which We Compete In Is Highly Competitive We face competition in each area of our business.Some of our competitors have greater resources and a more established market position than we have.Our primary competitors include: · major manufacturers of computer equipment such as, Dell Computer Corporation, Hewlett Packard and IBM, each of which offer “as-is”, refurbished and new equipment through their websites and direct e-mail broadcast campaigns; · privately and publicly owned businesses such as Redemtech, Intechra and Tech Turn that offer asset management and end-of-life product refurbishment and remarketing services; · traditional store-based computer retailers, such as Best Buy Co., Inc., and · online competitors and auction sites, such as e-Bay Some competitors have longer operating histories, larger customer or user bases, greater brand name recognition and significantly greater financial, marketing and other resources than we do.Some of these competitors already have an established brand name and can devote substantially more resources to increasing brand name recognition and product acquisition than we can.In addition, larger, well-established and well-financed entities may join with online competitors or computer manufacturers or suppliers as the use of the Internet and other online services increases.Our competitors may be able to secure products from vendors on more favorable terms, fulfill customer orders more efficiently or adopt more aggressive price or inventory availability policies than we can. Traditional store-based retailers also enable customers to see and test products in a manner that is not possible in the wholesale business.Our product offerings must compete with other new computer equipment and related products offered by our competitors.That competition may intensify if prices for new computers continue to decrease. No Dividends On Common Stock; Issuance Of Preferred Stock We do not have a history of paying dividends on our Common Stock, and there can be no assurance that dividends will be paid in the foreseeable future.We intend to use any earnings, which may be generated to finance the growth of our businesses.Our Board of Directors has the right to authorize the issuance of preferred stock, without further shareholder approval, the holders of which may have preferences over the holders of the Common Stock as to payment of dividends. Dependence On Key Individuals Our success depends to a significant extent upon the continued contributions of our key management, technical and sales personnel, many of who would be difficult to replace.The loss of one or more of these employees could harm our business.Although we have entered into a limited number of employment contracts with certain executive officers, we generally do not have long term employment contracts with our key employees.Our success also depends on our ability to identify, attract and retain qualified technical, sales, marketing, finance and managerial personnel.Competition for qualified personnel is particularly intense in our industry and in our locations.This makes it difficult to retain our key personnel and to recruit highly qualified personnel.We have experienced, and may continue to experience, difficulty in hiring and retaining candidates with appropriate qualifications.To be successful, we need to hire candidates with appropriate qualifications and retain our key executives and employees. We are organized with a small senior management team.If we were to lose the services of one of the following members of our management team, our overall operations could be adversely affected.We consider our key individuals as of this filing to be: 13 Name Position Marc Sherman Chairman, Chief Executive Officer, Director Edward L. Cummings Chief Financial Officer, Treasurer, Director David M. Harris Vice President, Information Technology and Systems Anti-Takeover Provisions Certain provisions of our Amended and Restated Certificate of Incorporation, Amended and Restated By-laws and Delaware law may be deemed to have an anti-takeover effect. Our certificate of incorporation provides that our Board of Directors may issue additional shares of Common Stock or establish one or more classes or series of Preferred Stock with such designations, relative voting rights, dividend rates, liquidation and other rights, preferences and limitations that the Board of Directors fixes without stockholder approval.In addition, we are subject to the anti-takeover provisions of Section 203 of the Delaware General Corporation Law.In general, the statute prohibits a publicly held Delaware corporation from engaging in a "business combination" with an "interested stockholder" for a period of three years after the date of the transaction in which the person became an interested stockholder, unless the business combination is approved in a prescribed manner.Each of the foregoing provisions may have the effect of rendering more difficult, delaying, discouraging, preventing or rendering more costly an acquisition of the Company or a change in control of the Company. Item 1B.Unresolved Staff Comments None Item 2.Properties Our Data Security and Compliance segment leases approximately 38,000 square feet of general warehouse and office space in Hightstown, New Jersey pursuant to a five-year lease at a current annual rental of approximately $183,000, escalating each year. In addition to fixed rentals, the real property lease requires the Company to pay all maintenance, real estate taxes and insurance. This facility, with approximately 34,000 feet of warehouse space, is in good condition.This lease expires in September 2011.This warehouse has sufficient capacity for our current and estimated future business needs. This segment also leases the following space: 1. In Pleasantville, New York approximately 7,000 square feet of general warehouse and office space pursuant to a two-year lease at a current annual rental of approximately $70,000.This facility, with approximately 5,000 feet of warehouse space, is in good condition.This lease expires in October 2009. 2. In Palm Beach, Florida approximately 2,700 square feet of office space pursuant to a five-year lease at a current annual rental of approximately $118,000.This lease expires in March, 2012. Our Data Center Hardware and Data Center Maintenance segments lease approximately 30,000 square feet of general warehouse and office space in Eagan, Minnesota pursuant to a five-year lease at a current annual rental of approximately $178,000.This facility is in good condition and has adequate capacity for our current and estimated future business needs.This lease expires in October 2009. Our Network Infrastructure Design and Support segment leases approximately 29,500 square feet of general warehouse and office space in Bohemia, New York pursuant to a five-year lease at a current annual rental of approximately $200,000.In addition to fixed rentals, the real property lease requires the Company to pay all maintenance, real estate taxes and insurance.This facility, with approximately 18,000 feet of warehouse space, is in good condition and has adequate capacity for our current and estimated future business needs.This lease expires in May 2013.This segment also leases office space in Lyndhurst, NJ pursuant to a five-year lease at a current annual rental of approximately $42,000.In additional to fixed rentals, the real property lease requires the Company to pay all maintenance, real estate taxes and insurance.This facility is in good condition and has adequate capacity for our current and estimated future business needs.This lease expires in May 2013.This segment also leases office space in New York, New York pursuant to a one-year lease at a current annual rental of approximately $43,000.This facility is in good condition and has adequate capacity for our current needs.This lease expires in May, 2009. 14 Item 3. Legal Proceedings From time to time, the Company may be party to legal proceedings which arise generally in the ordinary course of business.In the opinion of management, these proceedings, except as discussed in the following paragraph, are not likely to have a material adverse affect on the financial position, results of operations or cash flows of the Company. The Company may be involved in legal proceedings which may have a material adverse affect on the financial position, results of operations or cash flows of the Company. Therefore estimates of potential impact of legal proceedings on the Company could change in the future depending upon matters in suit and the course of specific litigation.One such proceeding is currently pending in the Supreme Court, State of New York.In this action, Agile Equity, LLC. seeks approximately $500,000 from the Company in connection with investment banking relating to the acquisition of CCSI.The Company has asserted multiple defenses and a counter-claim against Agile Equity, LLC. including breach of duty, doctrine of first breach and breach of contract.The Company has not yet made of determination as to the amount, if any, it may be required to pay Agile Equity, LLC. should the court determine the Company has liability to Agile Equity, LLC. Item 4. Submission of Matters to a Vote of Security Holders There were no submissions of matters to a vote of our security holders during the fourth quarter of our fiscal year ended December 31, 2008.During October 2008, a vote of the majority shareholders was held by proxy vote.The purpose of the vote was to elect Seth A. Grossman to a three year term beginning October 1, 2008 and to ratify Morison Cogen LLP as the Company's Certified Public Accountant for the year ended December 31, 2008.The Company received a majority of shareholder votes in favor of electing Seth A. Grossman to a three year term and ratifying Morison Cogen LLP as the Company's Certified Public Accountant. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder matters and Issuer Purchases of Equity Securities Market Information The Company’s Common Stock is listed on the OTC Bulletin Board under the symbol “QSGI.OB.”Our Common Stock became listed on this exchange on November 29, 2006.Prior to that date, our stock was listed on the ArcaEx exchange under the symbol “QGI.” The following table sets forth, for the calendar periods indicated, the high and low sales prices per share for the Company’s Common Stock as reported on the OTC Bulletin Board. 15 Years Ended December 31, 2008 High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Years Ended December 31, 2007 First Quarter $ $ Second Quarter Third Quarter Fourth Quarter Holders As of March 1, 2009, there were approximately 1,800 holders of record of the Company’s Common Stock and the closing price was $0.05.Because many of the outstanding shares of the Company’s Common Stock are held by brokers and other institutions on behalf of shareholders, the Company is not able to estimate the total number of beneficial shareholders represented by these record holders. Dividends The Company has paid no cash or stock dividends on its Common Stock to date and does not anticipate paying any dividends on its Common Stock in the foreseeable future.The Company intends to use any earnings, which may be generated, to finance the growth of the businesses. During 2008, the Company paid or accrued a total of $258,000 in dividends on its redeemable convertible preferred stock. The 6% dividend is payable quarterly in cash or additional preferred securities, at the same price as originally issued, at the Company’s option.The company chose to pay all 2008 dividends in cash. The Board of Directors has the right to authorize the issuance of preferred stock, without further shareholder approval, the holders of which may have preferences over the holders of the Common Stock as to payment of dividends. Securities authorized for issuance under equity compensation plans Set forth in the table below is information, as of December 31, 2008, regarding securities authorized for issuance under equity compensation plans: Plan Category Number of Securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders - Total 16 Equity Compensation Plan not Approved by Security Holders The material features of the plan are: Option Grant.In October 2001, in connection with their initial employment, WindsorTech, Inc. (New Jersey Corporation) granted to Messrs. Cummings, Loppert, Saracino, Sherman and Sheerr and two other employees options to purchase an aggregate of 1,350,000 shares of its common stock at $0.026 per share, exercisable at any time after October 1, 2001 and on or before December 31, 2010.The options granted were Non-Qualified Options and immediately vested. Death.If the option recipient dies, his personal representative and/or beneficiary will have the right (which must be exercised not later than the option expiration date) to exercise the options to the extent they were not exercised at the time of the recipient’s death. Non-Transferability of Rights; Designation of Beneficiaries.Except as provided below, the options cannot not be transferred by the recipient other than by will or the laws of descent and distribution, and, during the lifetime of the recipient, the options can be exercised only by the recipient, except that, during his lifetime, the recipient may transfer the options for no consideration to members of his immediate family or a trust for the benefit of himself and/or members of his immediate family subject to all of the provisions applicable to the options prior to the transfer. Withholding. The Company or any affiliate that employs the recipient has the right to deduct any sums that federal, state or local tax law requires to be withheld with respect to the exercise of the options or as otherwise may be required by such laws.The Company or any such affiliate may require, as a condition to issuing stock upon the exercise of the options, that the recipient or other person exercising the options pay a sum to cover any such taxes.In the alternative, the recipient or other person exercising the options may elect to pay such sums to the Company or the affiliate by delivering written notice of that election to the Company's corporate headquarters prior to or concurrently with exercise.There is no obligation that the recipient be advised of the existence of the tax or the amount that may be withheld. Changes in Capital Structure.If there is any change in the capital structure of the Company, or if there is be any dividend upon the stock of the Company payable in stock or any other dividend payable in stock, or of there is a stock split, spin-off, split-up, spin-out, recapitalization, merger, consolidation, reorganization, combination or exchange of shares, the maximum aggregate number of shares with respect to which the options may be exercised and the number and the option price of the shares of stock with respect to which the options were granted, will be proportionately adjusted by the Company if, and to the extent, necessary to prevent dilution or enlargement of the rights of the recipient. Recent Sales of Unregistered Securities The following table lists all unregistered securities sold/issued by us in the last three years pursuant to Item 701 of Regulation S-K. These shares were issued to the persons listed below in connection with (1)(2)(3) Private Placement Shares, (4) the acquisition, (5) the exercise of stock options, (6) the exercise of stock warrants, (7) shares issued for funding, and (8) acquisition shares. 17 Name/Entity/Nature Date Issued Note Number of Persons Issued For Number of Common Shares Michael Weiss May - 04 1 1 Private Placement Shares Odin Partners, LP May - 04 1 1 Private Placement Shares Barron Partners, LP May - 04 1 1 Private Placement Shares Guerilla Partners, LP May - 04 1 1 Private Placement Shares Guerilla IRA Partners, LP May - 04 1 1 Private Placement Shares Bismark Investment May - 04 1 1 Private Placement Shares Joel Owens May - 04 2 1 Acquisition Jolene Owens May - 04 2 1 Acquisition Robert Jackson Nov - 04 3 1 Exercise of Stock Options Carl Saracino Nov - 04 3 1 Exercise of Stock Options Michael Sheerr Nov - 04 3 1 Exercise of Stock Options Guerilla IRA Partners, LP Oct - 04 4 1 Exercise of Stock Warrants Guerilla Partners, LP Oct - 04 4 1 Exercise of Stock Warrants Odin Partners, LP Oct - 04 4 1 Exercise of Stock Warrants Michael Weiss Oct - 04 4 1 Exercise of Stock Warrants Andrew T. Trailor Jul - 04 5 1 Shares Issued for Services Duncan J Farmer Jul - 04 5 1 Shares Issued for Services Alan Burger Jul - 04 5 1 Shares Issued for Services Andrew T. Trailor Dec - 04 5 1 Shares Issued for Services Alan Burger and Dana Burger, Joint Tenants Dec - 04 5 2 Shares Issued for Services Duncan J Farmer Dec - 04 5 1 Shares Issued for Services Lois Rosenberg Jan - 05 3 1 Exercise of Stock Options Robert Jackson Jan - 05 3 1 Exercise of Stock Options David A. Loppert Jan - 05 3 1 Exercise of Stock Options Brian Cockerham Feb - 05 3 1 Exercise of Stock Options Eleanor Macdonald Feb - 05 3 1 Exercise of Stock Options Wayne Neuls Feb - 05 3 1 Exercise of Stock Options Louis Nuccio Feb - 05 3 1 Exercise of Stock Options Jack Tull Feb - 05 3 1 Exercise of Stock Options David A. Loppert Mar - 05 3 1 Exercise of Stock Options David Rubin Aug - 05 3 1 Exercise of Stock Options Dominick & Dominick Mar - 05 4 1 Exercise of Stock Warrants Paul Lee Newman Mar - 05 4 1 Exercise of Stock Warrants Bismark Intervest Apr - 05 4 1 Exercise of Stock Warrants Barron Partners Apr - 05 4 1 Exercise of Stock Warrants Alan Burger and Dana Burger, Joint Tenants Dec - 05 5 2 Shares Issued for Services Duncan J. Farmer Dec - 05 5 1 Shares Issued for Services Michael Sheerr Jan - 06 3 1 Exercise of Stock Options John W. Heilshorn Feb - 06 5 1 Shares Issued for Services Keith L. Lippert Feb - 06 5 1 Shares Issued for Services Whitmer & Worrall, LLC Mar - 06 5 1 Shares Issued for Services Michael Sheerr Mar - 06 3 1 Exercise of Stock Options Joel Owens Jun - 06 6 1 Acquisition Victory Park Credit Opportunities Master Fund Jun - 08 7 1 Shares Issued for Funding John S. Riconda Jun - 08 8 1 Acquisition Victory Park Credit Opportunities Master Fund Jun - 08 7 1 Shares Issued for Funding 18 1. Represents an aggregate of 6,000,000 shares of our own common stock sold to 6 investors for a total of $3,600,000, or $.60 per share, which transaction was exempt from registration pursuant to Rule 506 of Regulation D promulgated under the Securities Act.The Investors were either accredited investors or sophisticated investors, and the total offering was less than 10 non-accredited investors.There was no general solicitation or advertising for the sale of these shares, and the investors had access to or were provided with relevant financial and other information relating to us. 2. Represents shares used in connection with the acquisition of Qualtech International Corporation and Affiliate, valued at $1.66 per share, which transaction was exempt from registration pursuant to Section 4(2) of the Act. 3. Represents shares issued in connection with the exercise of common stock options. 4. Represents shares issued in connection with the exercise of common stock warrants. 5. Represents shares issued for services rendered. 6. Represents shares used in connection with the payment of additional merger consideration that was due in conjunction with the acquisition of Qualtech International Corporation and Affiliate, valued at $1.66 per share. 7. Represents shares issued that were issued as part of the Securities Purchase Agreement between the Company and Victory Park Credit Opportunities Master Fund, Ltd. 8. Represents contingent shares that were part of the acquisition of CCSI Inc. that are being held in escrow to be released as the CCSI Inc. meets certain financial milestones. Item 6. Selected Financial Data The Company qualifies as a smaller reporting company and is not required to provide the information required by this item. Item 7. Management’s Discussion And Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited Financial Statements and Notes thereto included herein. Certain statements in this Report constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995.We intend that such forward-looking statements be subject to the safe harbors created thereby. All such forward-looking information involves risks and uncertainties and may be affected by many factors, some of which are beyond our control.These factors include: · Our growth strategies. · Anticipated trends in our business and demographics. · Our ability to successfully integrate the business operations of recently acquired companies; and ·Regulatory, competitive or other economic influences. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:our continued ability to sustain our growth through continuing vendor relationships; the successful consummation and integration of future acquisitions; the ability to hire and retain key personnel; the continued development of our technical, manufacturing, sales, marketing and management capabilities; relationships with and dependence on third-party suppliers; anticipated competition; uncertainties relating to economic conditions where we operate; uncertainties relating to government and regulatory policies; uncertainties relating to customer plans and commitments; rapid technological developments and obsolescence in the products we sell and the industries in which we operate and compete; existing and potential performance issues with suppliers and customers; governmental export and import policies; global trade policies; worldwide political stability and economic growth; the highly competitive environment in which we operate; potential entry of new, well-capitalized competitors into our markets; and changes in our capital structure and cost of capital.The words “believe”, “expect”, “anticipate”, “intend” and “plan” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. 19 Overview We are a technology services and maintenance company.Our Data Center Maintenance and Hardware services as well as our Data Security and Compliance services are geared towards both the users of enterprise-class hardware (mainframes, midrange processors, large storage, controllers, etc.) as well as the users of business-computing hardware (desktops, laptops, related peripherals and servers).We use the trade name “QSGI” in order to build cohesion among the various technology services that we offer and build brand recognition and preference through strong cross-marketing opportunities. Results Of Operations The following table sets forth, for the periods indicated below, the relationships to total revenue of line items in our statements of operations for the years ended December 31, 2008 and 2007. Year Ended Year Ended December 31, 2008 December 31, 2007 % % Product Revenue Service Revenue Total Revenue Cost of Products Sold Cost of Services Sold Cost of sales Gross profit Selling, general and administrative expenses Goodwill and asset impairment - Depreciation and amortization Interest expense Loss before provision (benefit) for income taxes ) ) Provision (benefit) for income taxes - Net loss ) ) Year Ended December 31, 2008 Compared to Year Ended December 31, 2007 Revenue for the year ended December 31, 2008 was $34,150,900 compared to revenue of $37,221,110 for the year ended December 31, 2007, a $3,070,210 decrease, or 8.3%.We had a decrease in revenues as the result of a sharp decline in revenues at our Data Center Hardware segment.This, in part, was due to what the Company believes to be anti-competitive practices by a leading OEM.These practices have significantly impacted the entire industry for remarketing zSeries mainframe systems and, since implemented during the third quarter of 2007, have had a substantial, adverse financial impact on the Data Center Hardware segment.We also experienced a decrease in revenues in our Data Security and Compliance segment as a result of a decrease in the flow of wholesale OEM remarketing product as the Company stopped speculating on inventory and instead, only purchased product where we had a buyer in place.We concentrated on our fee based business where our customers use our full suite of services.During the third quarter, we started doing business with a new customer in our Data Security and Compliance segment that has accounted for 9.2% of our yearly revenues.This customer remarkets our product through their website, direct mailings, and email.During the second quarter, we completed the acquisition of CCSI.This acquisition along with the double digit organic growth within the Data Center Maintenance segment and double digit organic growth within the services revenue within the Data Security and Compliance segment helped to offset some of the declines in revenues.This acquisition along with the double digit organic growth within the Data Center Maintenance segment and double digit organic growth of the service revenue within the Data Security and Compliance segment helped to offset some of the declines in revenues. 20 Our revenues categorized by products and services are as follows: Year Ended Year Ended December 31, 2008 December 31, 2007 Revenue Products $ $ Services Total Revenue $ $ Our revenue by geographic segment is as follows: Years Ended December 31, % % Change % Change United States $ 89
